MINISTERE DE L'ÉCONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité*Travail*Progrès

CABINET Ck

DIRECTION GENERALE DE L' econour
FORESTIÈRE

DIRECTION (DES FORETS 4

SERVICE DE LA GESTION FORESTIERE #

AVENANT N°01 IMEFE/CAB/DGEF:DF/SGF,
à la convention de transformation industrielle n°5/MEFE/CAB/
DGEF/DF-SGF du 23 avril 2004 conclue entre le Gouvernement
congolais et la Compagnie Forestière et Industrielle des Bois
(COFIBOIS)

Entre les soussignés

Le Gouvernement de la République du Congo, représenté par Monsieur le Ministre
de lEconome Forestière et de l'Environnement, ci-dessous désigné « le
Gouvernement »,

D'une part,

Et

La Compagnie Forestière et Industrielle des Bois, en sigle COFIBOIS, représentée
par son Directeur Général, ci-dessous désignée « la Société »,

D'autre part,
Autrement désignés ‘les Parties"
Il a été préalablement exposé :

Le Gouvernement congolais a concu avec la Compagnie Forestière et Industrielle
des Bois, en sigle COFIBOIS. un contrat d'exploitation forestière approuvé par arrèté
n°517/MEFE/DGEF/DF-SGF du 1% octobre 1998, pour la mise en valeur des Unités
Forestières d'Exploitation UFE Z-e Noumbi et ex CEFOKOU, actuelle UFE Bainba,
respectivement situées dans les Unités Forestières d'Aménagement UFA Sud 1
(Pointe-Noire) et Sud 2 (Kayes), pour une durée de cinq ans.

Au terme de la validité de ce contrat, celui-ci & élé prorogé et a fait l'ébiet de
conversion en convention de transformation industrielle

Approuvée par arrêté n°3825/MEFE/CAB/LGEF/DF-SGF du 23 avril 2004, cette
convention n'a pas pris en compte lUFE Ncumbi, du fait de son intégration dans le
#
al de Conkouati-Douli, conformément à l'article 6 du décret n°99-136 bis
1999 portant création dudit Parc.

En date du 14 septembre 2004, la COFIBOIS a adressé une requête à
inistration Forestière en vue de poursuivre son exploitation dans la zone banale
ée en dehors de la zone tampon du Parc.

Une concertation entre l'Administration Forestière, le Wildlife Conservation Society
(WCS) et la COFIBOIS a eu lieu le 08 janvier 2005 à Brazzaville pour examiner la
requête de la COFIBOIS. Cette concertation a recommandé l'ouverture d'un layon
limitant la zone tampon du Parc de la zone banale à la suite de la mission conjointe
de la Direction Générale de l'Economie Forestière, de la Direction Départementale
de l'Economie Forestière du Kouilou, de WCS et de COFIBOIS.

La mission effectuée du 03 au 13 février 2005 a matérialisé la limite et déterminé la
superficie de l'ex UFE Noumbi non comprise dans le Parc. Elle couvre 2.028
hectares.

Les Parties ont convenu de ce qui suit:

Article Premier . Les dispositions des articles 1,2 et 8 du cahier de charges général
de la convention de transformation industrielle n°5/MEFE/CAB/DGEF/DF-SGF du 23
avril 2004, conclue entre le Gouvernement congolais et la Compagnie Forestière et
Industrigile des Bois (COFIBOIS) sont modifiées et complétées ainsi qu'il suit :

TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : Objet et durée

Article Premier : Le présent avenant a pour objet la mise en valeur de l'UFE Bamba
de 52600 hectares et d'un lot d'une superficie forestière de 2.028, situés
respectivement dans les Unités Forestières d'Aménagement Sud 1 (Pointe-Noire) et
Sud 2 (Kayes).

Article 2 : (nouveau)
La durée d'expioitation des superficies attribuées est fixée comme suit

-__ UFE Bamba : 14 ans à compter de la date de signature du présent avenant;
Lot de 2.208 ha : 18 mois à compter de la date de signature du présent avenant

TITRE DEUXIEME : DEFINITION DES CONCESSIONS FORESTIERES
ATTRIBUEES

Article 8 : (nouveau)

Sous réserve des droits de tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés visés dans l’arrêté portant
approbation du préserit avenant, la Société est auto:isée à exploiter UFE Bamba et
n4
le lot de 2.028 hectares, situés respectivement dans l'UFA Sud 1 (Pointe-Noire) et
l'UFA sud 2 (Kayes).

Les superficies attribuées à la Société COFIBOIS sont définies ainsi qu'il suit :
* UFE Bamba
Le point d'origine O, est la gare Mvouti

- le point À, est situé à 4.400 mètres de O, suivant un orientement géographique
de 212°;

- le point B, est situé à 14.200 mètres, au sud géographie de À ;

- le point C, est situé à 21.000 mètres, à l'Est géographique de B

- le point D, est situé à 12.000 mètres environ de C sur la rivière Loubomo, suivant
un oriehtement géographique de 325° ;

- lepointE, est situé sur le pont du CFCO, en suivant la rivière Loubomo en aval ;

- le polygone se referme en © à la gare de Mvouti, en suivant le CFCO en
direction de Pointe-Noire.

* Lot de 2.028 ha

- au Nord, par la rivière Loubanguila :
à l'Ouest et au Sud par la layon limite de la zone tampon du Parc National
Corikouati-Douli ;
a l'Est, par le layon limitrophe entre l'ex UFE Noumbi et l'UFE Nkola.

Article 2 : Le présent avenant, qui est approuvé par arrêté du Ministre de l'Economie
Forestière et de l'Environnement entrera en vigueur à compter de la date de
“s dudit arrêté.

fait à Brazzaville, le 25 Mars 2005

Pour la société Pour le Gouvernement

Le Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

n
1 )

Serge GOMA ADEMA

